Exhibit 10.1


TRANSITION AGREEMENT


WHEREAS, this Transition Agreement (hereinafter “Agreement”) is made by and
between Anthony F. Bisceglio, 418 Olde Stage Road, Glastonbury, Connecticut
06033  (hereinafter “Mr. Bisceglio”) and The Simsbury Bank & Trust Company and
any and all of its business affiliates, parent(s), subsidiaries, divisions,
predecessors, insurers, successors and assigns  (including without limitation
SBT Bancorp, Inc. and SBT Investment Services, Inc.) (hereinafter referred to
collectively as “Simsbury Bank”); and


WHEREAS, Mr. Bisceglio has notified Simsbury of his intent to retire as Chief
Financial Officer (“CFO”); and


WHEREAS, Simsbury Bank seeks to have Mr. Bisceglio remain in place as its CFO
during the transition period until a new CFO is hired and begins employment
(hereinafter referred to as “Transition Period”);


NOW THEREFORE, Mr. Bisceglio and Simsbury Bank agree as follows:


1.            Mr. Bisceglio and Simsbury Bank will jointly announce in
accordance with mutually acceptable language that Mr. Bisceglio is retiring
effective March 31, 2014 and that Simsbury Bank will be searching for and hiring
a new CFO within the next three (3) to six (6) months.


2.           During the Transition Period, Mr. Bisceglio agrees to continue to
perform all his current duties as CFO and to perform in good faith all assigned
tasks as necessary to assist with the transition of his duties until the new CFO
starts work, including developing a written transition plan to assist the new
CFO when s/he is hired.   Mr. Bisceglio will continue to receive his regular
salary and bonus potential and employment benefits during this Transition
Period.


3.Provided that Mr. Bisceglio is employed at the conclusion of the Transition
Period (after a new CFO has been hired and has started employment with Simsbury
Bank), Mr. Bisceglio agrees to: (i) further remain employed at Simsbury Bank
until March 31, 2014 at his current salary and with his current employee
benefits in place, and with the opportunity to earn a target bonus for 2013 to
be paid on or before March 31, 2014, in the newly created position of EVP,
Treasury & Finance. Mr. Biscgelio will be expected to assist the new CFO in
transition matters with particular attention to managing Simsbury Bank’s
investment portfolio and ALM, contributing to Strategic Planning (including
annual plan development) and leading other special projects as may be assigned;
and to (ii) execute the Separation Agreement attached hereto as Exhibit 1 on or
after his last day of work (unless he is no longer eligible to execute the
Separation Agreement due to a termination “for good cause” as further detailed
in Paragraph 4, below).


 
 

--------------------------------------------------------------------------------

 


4.           Simsbury Bank reserves the right to terminate Mr. Bisceglio’s
employment “for good cause” at any time following his execution of this
Agreement and prior to March 31, 2014. For purposes of this Agreement, “for good
cause” is defined as: (1) willful neglect of duty and/or incompetence as
determined by the Board of Directors of Simsbury Bank; (2) criminal or unlawful
conduct; (3) offensive, harassing, indecent or abusive conduct towards
co-workers, superiors, customers or other members of the public; (4)
insubordination; or (5) bankruptcy of Simsbury Bank.  If Mr. Bisceglio’s
employment is terminated “for good cause” at any time prior to March 31, 2014,
Mr. Bisceglio’s compensation and benefits shall cease immediately upon his
termination from employment and Mr. Bisceglio will not be eligible to receive
any separation benefits identified in the attached Separation Agreement.


5.           Should Simsbury Bank terminate Mr. Bisceglio’s employment at any
time following his execution of this Agreement and prior to March 31, 2014 for
any reason other than “for good cause” (including without limitation permanent
disability or death), Simsbury Bank shall continue to pay Mr. Bisceglio (and/or
his estate as applicable) his regular salary to March 31, 2014 and he will
remain eligible to receive the separation benefits as noted under this
circumstance in the attached Separation Agreement  upon his (or, as applicable,
his estate’s) execution of the attached Separation Agreement.  For purposes of
this Agreement, Mr. Bisceglio shall be deemed to be “permanently disabled” if he
is unable to substantially and effectively perform the essential functions of
his job (with or without a reasonable accommodation) for a period of sixteen
(16) weeks or more due to either a physical or a mental disability.  In the
event that Mr. Bisceglio’s medical provider makes the “permanent disability”
determination, Simsbury Bank may appoint at its expense its own medical provider
to review the determination.  In the event a Simsbury Bank appointed medical
provider makes the “permanent disability” determination, Mr. Bisceglio may at
his expense appoint his own medical provider to review the determination.  When
there is a conflict between Mr. Bisceglio’s medical provider and Simsbury Bank’s
medical provider, a third medical provider, mutually agreed upon by the first
two medical providers shall be appointed, and his/her opinion as to whether Mr.
Bisceglio is “permanently disabled” shall be final and binding.  Simsbury Bank
shall pay fees for any such medical provider, unless otherwise covered by Mr.
Bisceglio’s health insurance.


6.           Should Mr. Bisceglio leave his employment with Simsbury Bank at any
time after the conclusion of the Transition Period and prior to March 31, 2014
for any reason, his compensation and benefits will cease immediately upon the
date of his separation but he will remain eligible to receive the separation
benefits as noted under this circumstance in the attached Separation Agreement
upon his execution of the attached Separation Agreement.


7.           Notwithstanding Paragraphs 5 or 6, above, should Mr. Bisceglio’s
employment terminate at any time during either the Transition Period or
thereafter prior to March 31, 2014 (due to a “Change in Control” (as that term
is defined in the Change in Control Severance Agreement entered into by and
between Mr. Bisceglio and Simsbury Bank on or about December 29, 2010), then the
terms of the Change in Control Severance Agreement shall govern Mr. Bisceglio’s
separation from employment and Mr. Bisceglio will not be eligible to receive any
separation benefits identified in the attached Separation Agreement.


 
2

--------------------------------------------------------------------------------

 
 
8.           This Agreement constitutes and contains the complete agreement and
final understanding between the parties with respect to Mr. Bisceglio’s
employment and separation from employment with Simsbury Bank, and the other
subject matters addressed herein between the parties. This Agreement supersedes
any and all prior agreements or understandings, oral or written, between the
parties with respect to the issues addressed in this Agreement, and specifically
to any matters relating to Mr. Bisceglio’s employment and separation from
employment with Simsbury Bank, except for: (i) the Change in Control Severance
Agreement entered into by and between Mr. Bisceglio and Simsbury Bank on or
about December 29, 2010, which remains applicable following the effective date
of this Agreement in the limited circumstance of a “Change in Control” occurring
at any time during either the Transition Period or thereafter prior to March 31,
2014; (ii) the Supplemental Executive Retirement Plan dated April 23, 2001 and
the Supplemental Executive Retirement Plan dated May 7, 2010, both of which
shall remain effective following the effective date of this Agreement; and (iii)
the 2011 Stock Award and Option Plan Restricted Stock Agreement between Mr.
Bisceglio and SBT Bancorp, Inc., which shall also remain effective following the
effective date of this Agreement.  No other contracts, agreements or promises
contrary to this Agreement shall be binding or of any effect unless signed by
the parties after the date of this Agreement, except as otherwise stated in the
previous sentence.


9.           All parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
or appropriate to give full force to the basic terms and intent of this
Agreement and which are not inconsistent with its terms.


10.           Mr. Bisceglio represents that he has thoroughly reviewed this
Agreement consisting of four (4) pages plus Exhibit 1, understands its contents
and significance, and has had sufficient opportunity and a reasonable period of
time to consider its effect and to obtain legal advice and counsel on its terms.


IN WITNESS WHEREOF, the parties, intending to be legally bound by the above
terms and conditions, have knowingly and voluntarily executed this Agreement as
follows:


 

             
April 25, 2013
 /s/ Anthony F. Bisceglio   Date   Anthony F. Bisceglio                      THE
SIMSBURY BANK & TRUST CO.               April 25, 2013  /s/ Martin J. Geitz  
Date   Martin J. Geitz, President & CEO  


 
3

--------------------------------------------------------------------------------

 


                                                                                                                                         EXHIBIT
1


SEPARATION AGREEMENT


WHEREAS, this Separation Agreement (hereinafter “Agreement”) is made by and
between Anthony F. Bisceglio, 418 Olde Stage Road, Glastonbury, Connecticut
06033  (hereinafter “Mr. Bisceglio”) and The Simsbury Bank & Trust Company and
any and all of its business affiliates, parent(s), subsidiaries, divisions,
predecessors, insurers, successors and assigns  (including without limitation
SBT Bancorp, Inc. and SBT Investment Services, Inc.) (hereinafter referred to
collectively as “Simsbury Bank”); and


WHEREAS, the purpose of this Agreement is to fully and finally resolve and
dispose of all differences and issues (if any) arising out of Mr. Bisceglio’s
employment and separation from employment with Simsbury Bank prior to the
effective date of this Agreement;


NOW THEREFORE, Mr. Bisceglio and Simsbury Bank agree as follows:


1.           Consideration. Provided that Mr. Bisceglio’s employment with
Simsbury Bank has ended: (i) on March 31, 2014 pursuant to Section 3 of the
Transition Agreement executed by and between Simsbury Bank and Mr. Bisceglio in
April of 2013 (hereinafter “Transition Agreement”); or (ii) for any reason other
than “for good cause” pursuant to Sections 5 or 6 of the Transition Agreement
(including without limitation permanent disability, death, or Mr. Bisceglio’s
voluntary separation from employment after the conclusion of the Transition
Period and prior to March 31, 2014), Simsbury Bank agrees to provide Mr.
Bisceglio (or Mr. Bisceglio’s estate, as applicable) with the following monies
and benefits to which he is otherwise not already entitled or eligible:


       (a)  
A separation payment in the gross amount of Two Hundred Fifty Two Thousand Two
Hundred Seventy Dollars and No Cents (“252,270.00”) less applicable state and
federal withholding taxes.  Simsbury Bank shall make this separation payment in
equal installments over a period of twenty four (24) months in accordance with
its normal payroll schedule beginning on the first regularly scheduled payroll
date following the effective date of this Agreement as specified in Paragraph
19, below.  This separation payment is made in full and final satisfaction of
any and all claims or potential claims by Mr. Bisceglio (and/or, as applicable,
Mr. Bisceglio’s estate) against Simsbury Bank for any types of damages. Simsbury
Bank shall report this income to Mr. Bisceglio (and/or, as applicable, Mr.
Bisceglio’s estate) on a W-2 Form at the appropriate time.

 
 
4

--------------------------------------------------------------------------------

 
 
       (b)  
Mr. Bisceglio (and/or, as applicable, Mr. Bisceglio’s estate) will be permitted
the option to continue to have his “Stock” (as that term is defined in the 2011
Stock Award and Option Plan Restricted Stock Agreement between Mr. Bisceglio and
SBT Bancorp, Inc. – hereafter, “Stock Agreement”) vest in accordance with the
vesting schedule and other terms set forth in Paragraph 2 of the Stock Agreement
or to accelerate the vesting of his Stock to a date of his choice on or before
his receipt of the last separation payment identified above.

 
The parties agree that the payment of monies and provision of benefits described
in this Paragraph exceeds any monies and benefits to which Mr. Bisceglio
(and/or, as applicable, Mr. Bisceglio’s estate) is already eligible.  Mr.
Bisceglio (and/or, as applicable, Mr. Bisceglio’s estate) further agrees and
acknowledges that he is entitled to no other monies or benefits from Simsbury
Bank.
 
2.           Release and Waiver of Claims.  Mr. Bisceglio agrees that by signing
this Agreement, he does, for himself, his heirs, executors, administrators,
assigns and anyone claiming for or through him, release, give up and forever
discharge Simsbury Bank and any and all of its present and former officers,
members, partners, principals, trustees, directors, managers, agents, insurers,
reinsurers and employees (hereafter collectively “The Released Parties”), of and
from any and all lawsuits, complaints, claims, charges, causes of action,
grievances and demands of any nature whatsoever that Mr. Bisceglio now has, owns
or holds, or claims to own or hold, or that Mr. Bisceglio at any time heretofore
has had, owned or held, or claims to have had, owned or held from the beginning
of time to the effective date of this Agreement, whether known or unknown,
whether in law or in equity, arising under federal, state or municipal
constitutions, charters, ordinances, regulations, statutes or common law,
including, but not limited to, of and from any and all liability from all
applicable state and federal employment discrimination statutes; the Connecticut
Fair Employment Practices Act, Conn. Gen. Stat. § 46a-60 et. seq.; Title VII of
the Civil Rights Act of 1964 as amended by the Civil Rights Act of 1991, 42
U.S.C. § 2000e et. seq.; the Americans with Disabilities Act, 42 U.S.C. § 12101
et. seq.;  42 U.S.C. § 1981; 42 U.S.C. § 1983; 42 U.S.C. § 1988; the Connecticut
Free Speech Act, Conn. Gen. Stat. § 31-51q or any analogous state or federal
law; the Connecticut Whistleblower Act, Conn. Gen. Stat. § 31-51m or any
analogous state or federal law; the Fair Labor Standards Act, 29 U.S.C. §§
201-219; all applicable Connecticut state laws regarding claims for unpaid
wages, employee benefits and/or other forms of compensation; the Connecticut
Wage and Hour Laws, Conn. Gen. Stat. § 31-58 et. seq.; all applicable state and
federal labor relations acts; all applicable state and federal family and
medical leave laws; the Employment Retirement Income Security Act of 1974, 29
U.S.C. §§ 1001-1461; the Consolidated Omnibus Budget Reconciliation Act of 1986
(“COBRA”); claims for wrongful discharge or retaliation or discrimination under
Section 31-290a of the Connecticut Workers Compensation Act; claims under any of
Simsbury Bank’s employee benefit plans including any claims for severance pay,
bonuses, sick pay, holiday pay, vacation pay, stocks, life, medical, dental or
disability insurance or any other fringe benefit; and any and all other claims
of whatsoever kind, whether in contract, express or implied, or in tort,
including but not limited to: breach of the covenant of good faith and fair
dealing, breach of contract of employment, detrimental reliance,
misrepresentation, civil conspiracy, tortious or wrongful or retaliatory
discharge from employment, breach of public policy, defamation, invasion of
privacy, tortious interference with contractual or business relations,
intentional or negligent infliction of emotional or mental distress, and any
claims for attorneys’ fees and costs.


 
5

--------------------------------------------------------------------------------

 
 
Mr. Bisceglio further agrees that by signing this Agreement, he (and anyone
claiming for or through him) waives, promises and agrees not to bring or pursue
any judicial or administrative action or complaint of whatsoever kind, whether
in law or equity or whether known or unknown, against any of The Released
Parties, which Mr. Bisceglio now has or has ever had or hereafter shall or may
have against any of The Released Parties, for, upon or by reason of any matter,
cause or claim of whatsoever kind, existing up to the time of the effective date
of this Agreement including, but not limited to, actions involving those
statutes, regulations or principles of common law set forth above.


 Mr. Bisceglio also expressly releases and waives any and all claims of age
discrimination against The Released Parties under the Age Discrimination in
Employment Act, 29 USC § 621-634, for any acts occurring prior to the effective
date of this Agreement. 
 
Mr. Bisceglio further represents that he has no present or pending claims
against any of The Released Parties for workers compensation for work related
injuries for which he has not already filed and that he has no belief or
knowledge that any such claims even exist.
 
Excluded from this Agreement are any claims that cannot be waived by applicable
state or federal law, including claims arising after this Agreement is
executed.  Mr. Bisceglio further does not waive or release the right to enforce
the terms of this Agreement, or his rights to any vested Stock, vested 401K
benefits, vested pension benefits, or vested retirement benefits, if any, or his
rights to continuation of medical or dental insurance coverage under the
provisions of COBRA or any analogous applicable state law.
 
3.           Withdrawal of Claims.  Mr. Bisceglio agrees that he, and anyone
claiming for or through him, will withdraw with prejudice and in writing all
complaints, charges or claims that may have been filed and/or are pending
against any of The Released Parties on or before the effective date of this
Agreement before any federal, state or local court and/or administrative agency.


4.           Confidentiality.  Mr. Bisceglio agrees that the terms of this
Agreement are confidential and that such confidentiality is a material term of
this Agreement.  Mr. Bisceglio, therefore, agrees that he and anyone acting on
his behalf will keep the terms and conditions of this Agreement and associated
discussions completely confidential, and will not disclose, disseminate or
publicize any information concerning the contents and execution of this
Agreement to anyone, including, but not limited to, any member of the media or
any past, present, or prospective employee, consultant, contractor, vendor,
supplier, customer or competitor of Simsbury Bank, except that Mr. Bisceglio may
discuss the terms of this Agreement with his attorney, his accountant or tax
preparer, his immediate family members, state and federal taxing authorities,
the Connecticut Department of Labor in connection with any application for
unemployment benefits and as may otherwise be required by law or judicial
process.  Should any other third party inquire of Mr. Bisceglio about the terms
or execution of this Agreement, he shall answer to the effect that he cannot
comment on that matter.


 
6

--------------------------------------------------------------------------------

 
 
5.              Post Employment Restrictions.


(A)           Non-Disclosure Obligations.


 
Mr. Bisceglio acknowledges that during the course of his employment with
Simsbury Bank, he had access to confidential and proprietary information,
“know-how” and trade secrets regarding Simsbury Bank not known to the general
public (hereinafter “Confidential Information”).  Such Confidential Information
may include, but is not limited to: (a) information about Simsbury Bank’s
customers and potential customers, including the usefulness to them of the
products or services of Simsbury Bank, records of their utilization of Simsbury
Bank’s products or services, evaluation of their need for Simsbury Bank’s
products or services and the details (including termination dates) of any
agreements with, or services provided to, those customers; (b) all records,
projections, plans, marketing information or methods, financial statements,
memoranda, cost data, notes and any other data or information (oral or written),
relating to any past, present or future business activities of Simsbury Bank;
(c) information about Simsbury Bank’s equipment, designs, apparatus and systems;
and (d) information about Simsbury Bank’s operating policies and manuals, legal
matters and personnel information. Confidential Information does not include any
information which becomes part of the public domain without disclosure by Mr.
Bisceglio or information which at the time of such disclosure by Mr. Bisceglio
is in the public domain.

 
 
7

--------------------------------------------------------------------------------

 
 
 
Mr. Bisceglio agrees that following his separation from employment with Simsbury
Bank, he will hold in confidence and not directly or indirectly disclose, make
public, use, or make copies of any such Confidential Information of Simsbury
Bank, except as may be expressly authorized by Simsbury Bank.  Mr. Bisceglio
further specifically agrees not to disclose any such Confidential Information to
anyone outside Simsbury Bank or to use any such information for Mr. Bisceglio’s
own benefit or the benefit of any subsequent employer or other business entity.



(B)           Non-Solicitation Obligations.


Mr. Bisceglio agrees that for a period of twelve (12) months following the
separation of his employment with Simsbury Bank, he will not directly or
indirectly through others, by means of self-employment, by being employed by or
rendering advice or assistance or services to any other person, partnership,
corporation or other business entity, or by being a partner, investor,
stockholder or member of another business entity (except as a passive investor
holding not more than 1% equity in such entity):


          (i)  
seek, solicit, or divert from Simsbury Bank any business from any customer of
Simsbury Bank with whom Mr. Bisceglio worked, had contact with, or had knowledge
of by virtue of being employed by Simsbury Bank during the two (2) year period
prior to Mr. Bisceglio’s separation from employment with Simsbury Bank, with
respect to any product or service provided by Simsbury Bank to such customers
during Mr. Bisceglio’s employment;



          (ii)  
offer employment, hire, attempt to hire, solicit employees of Simsbury Bank to
leave its employ, or offer or cause to be offered employment to any person who
was employed by Simsbury Bank at any time during the two (2) year period prior
Mr. Bisceglio’s separation from employment with Simsbury Bank; and/or



          (iii)  
solicit, request, advise, entice, persuade or induce any individual or entity,
including but not limited to any customer, consultant, contractor, supplier,
vendor, investor, equity or financing source, or other contracting party of
Simsbury Bank, to terminate, reduce or refrain from continuing or renewing their
present or prospective contractual or business relationship with Simsbury Bank.



(C)           Non-Competition Obligations.


Mr. Bisceglio agrees that for a period of twelve (12) months following the
separation of his employment with Simsbury Bank, he will not (absent the advance
written consent of Simsbury Bank) directly or indirectly through others, by
means of self-employment or other employment or consulting or contracting
assignment:


          (i)  
perform work for any bank that is part of “the project” known to Simsbury Bank
and Mr. Bisceglio in any capacity related to or involving  Simsbury Bank’s
efforts on “the project.”

 
 
8

--------------------------------------------------------------------------------

 
 
(D)           Obligations in Connection with Future Employment.


 
Mr. Bisceglio agrees that Simsbury Bank, as necessary, may communicate with any
of his future employers or contracting entities concerning his post-employment
restrictions pursuant to this Agreement.

 
(E)           Reasonableness of Post-Employment Restrictions.


Mr. Bisceglio acknowledges and agrees that he is able to work in the occupation
of his choice and that the restrictions and obligations contained in Paragraph 5
of this Agreement do not impair his ability to work in Mr. Bisceglio’s chosen
occupation.  Mr. Bisceglio further acknowledges and agrees that the restrictions
and obligations contained in Paragraph 5 of this Agreement are reasonable and
necessary in order to protect the legitimate interests of Simsbury Bank,
including but not limited to Simsbury Bank’s interests in protecting its
investment in Mr. Bisceglio’s training and development, in protecting Simsbury
Bank from unfair competition and in protecting the goodwill and business “know
how” of Simsbury Bank.


(F)           Remedies.


Mr. Bisceglio acknowledges and agrees that any breach of this Paragraph 5 by Mr.
Bisceglio may result in irreparable and continuing damage to Simsbury Bank for
which money damages would not provide adequate relief.  Consequently, Mr.
Bisceglio agrees that in the event that Mr. Bisceglio breaches Paragraph 5 of
this Agreement, Simsbury Bank shall be entitled to immediate injunctive relief,
without the need for Simsbury Bank to post a bond in order to prevent the
continuation of such irreparable harm to Simsbury Bank and to enforce the terms
of this Agreement


Nothing in this Agreement shall be construed to prohibit either party from
pursuing any other remedy (including but not limited to money damages, insofar
as they can be determined), the parties having agreed that all remedies are
cumulative.  In the event of any legal action to enforce the terms and
conditions of this Agreement, the prevailing party shall be entitled to recover
all of its reasonable costs and expenses, including attorneys’ fees.


Mr. Bisceglio further agrees that if Mr. Bisceglio is proven to have acted in
violation of this Paragraph 5, the number of days that Mr. Bisceglio is
determined to have been in such violation will be added to the time periods
specified in this Paragraph 5.


 
9

--------------------------------------------------------------------------------

 
 
6.           Non-Inducement of and Non-Participation in Other Claims. Unless
otherwise prohibited by law, Mr. Bisceglio agrees that: (a) he and anyone acting
on his behalf will not encourage or induce any person or entity, including but
not limited to any past or present employee, consultant, contractor, vendor,
supplier, customer or competitor of Simsbury Bank, to bring claims, complaints
or suits of any kind whatsoever against The Released Parties;  (b) he will not
provide information or consulting advice or assist in any manner any such person
or entity asserting any claim against Simsbury Bank unless compelled to do so by
force of law or subpoena; and that (c) in connection with any action at law,
proceeding in equity or in any administrative proceeding commenced by such
person or entity, he shall not voluntarily participate as a witness or
voluntarily attempt to offer evidence against The Released Parties unless
compelled to do so by force of law or subpoena.  Nothing in this Agreement shall
be construed to prohibit Mr. Bisceglio from giving truthful testimony before any
court or administrative agency, if compelled to do so by force of law or
pursuant to a lawful subpoena.


7.           Non-Disparagement. Mr. Bisceglio will not, either verbally or in
writing, make any adverse, negative, derogatory or disparaging remarks or
statements about any of The Released Parties concerning any aspect of his
employment with Simsbury Bank and separation of employment therefrom, or about
Simsbury Bank’s business practices, to anyone, including, but not limited to,
any member of the media or any past, present, or prospective employee, customer,
consultant, contractor, vendor, supplier or competitor of Simsbury Bank.
However, this paragraph shall not prohibit Mr. Bisceglio from giving truthful
testimony if compelled to do so by force of law or pursuant to a lawful
subpoena.


Simsbury Bank agrees that no one in Mr. Bisceglio’s direct management chain of
command will, either verbally or in writing, make any adverse, negative,
derogatory or disparaging remarks or statements about Mr. Bisceglio concerning
any aspect of his employment with Simsbury Bank and separation of employment
therefrom, to anyone, including, but not limited to, any member of the media or
any current or past employee, consultant, contractor, vendor, customer or
competitor of Simsbury Bank. Nothing in this paragraph shall prohibit any of The
Released Parties from providing truthful information about Mr. Bisceglio in the
normal course of business and/or from giving truthful testimony pursuant to a
lawful subpoena or as otherwise required by law.


8.           Consultation Period. Mr. Bisceglio agrees that for the twenty four
(24) month period in which he is receiving separation payments as further
described above, he will make himself available to serve as a consultant to
answer any questions Simsbury Bank may have regarding his former duties or to
respond to any business-related issues on an as needed basis at a time mutually
convenient to both parties without any additional compensation other than what
will be provided to him as described in Paragraph 1, above. 
 
 
10

--------------------------------------------------------------------------------

 


9.   Cooperation in Defending Claims Against The Released Parties.  If at any
time a suit or claim is brought by a third party against any of The Released
Parties regarding any act or omission relating to the business of Simsbury Bank
that occurred on or prior to Mr. Bisceglio’s separation from employment with
Simsbury Bank, Mr. Bisceglio will reasonably cooperate in the defense of any
such suit or claim by: (a) voluntarily responding to questions and/or meeting
with counsel for The Released Parties to discuss or review any matters or
documents pertaining to such suit or claim; and/or by (b) providing truthful
information, statements, affidavits or testimony if requested by counsel for The
Released Parties. Mr. Bisceglio understands and agrees that his assistance in
defending claim(s) or suit(s) against The Released Parties in the manner
described above is expected for the entire duration of any legal proceedings
pertaining to such suit(s) or claim(s) until the conclusion of any such suit(s)
or claim(s). Mr. Bisceglio understands and agrees that The Released Parties will
not provide him with  any compensation for any time spent providing any such
assistance in any suit or claim brought against The Released Parties;  provided
that if Mr. Bisceglio is required to travel in order to provide any such
assistance or otherwise demonstrates that he has lost wages or other
compensation in order to provide such assistance, Simsbury Bank will reimburse
Mr. Bisceglio for his reasonable expenses for his travel (and any food and
lodging in connection with such travel) or for his verified lost
wages/compensation due to his having provided such assistance.   Nothing in this
paragraph shall be construed to restrict Mr. Bisceglio from meeting his legal
obligation to give truthful information, statements, affidavits or testimony in
connection with any such suit or claim and/or before any court or administrative
agency regarding such suit or claim.


10.           No Admission of Wrongdoing. Neither the negotiation nor the
signing of this Agreement constitutes an acknowledgment or admission that The
Released Parties have violated or failed to comply with the law with respect to
Mr. Bisceglio. The Released Parties further specifically deny that they violated
any rights or engaged in any wrongdoing in connection with Mr. Bisceglio’s
employment or separation from employment with Simsbury Bank.  Furthermore, this
Agreement, whether or not consummated, shall not be offered or received against
any of The Released Parties as evidence of a presumption, concession or
admission of any liability, negligence, fault or wrongdoing, or in any way
referred to for any reason as against any of The Released Parties, in any civil,
criminal or administrative action or proceeding.


11.   No Attorney’s Fees Claims as Prevailing Party. Mr. Bisceglio agrees not to
petition any court or administrative agency for attorney’s fees as a prevailing
party in connection with claims released hereunder.


12.           Complete Agreement.  This Agreement constitutes and contains the
complete agreement and final understanding between the parties with respect to
Mr. Bisceglio’s employment and separation from employment with Simsbury Bank,
and the other subject matters addressed herein between the parties. This
Agreement supersedes any and all prior agreements or understandings, oral or
written, between the parties with respect to the issues addressed in this
Agreement, and specifically to any matters relating to Mr. Bisceglio’s
employment and separation from employment with Simsbury Bank, including without
limitation, the Change in Control Severance Agreement entered into by and
between Mr. Bisceglio and Simsbury Bank on or about December 29, 2010 (which is
rendered null and void by this Agreement) and the Stock Agreement (which is
rendered null and void by this Agreement except as otherwise necessary to
effectuate Paragraph 1(c), above).  No other contracts, agreements or promises
contrary to this Agreement shall be binding or of any effect unless signed by
the parties after the date of this Agreement, except the Supplemental Executive
Retirement Plan dated April 23, 2001 and the Supplemental Executive Retirement
Plan dated May 7, 2010, both of which shall remain effective following the
effective date of this Agreement.


 
11

--------------------------------------------------------------------------------

 


13.           Final and Binding Agreement.  The parties agree that this
Agreement shall be final and binding. The parties agree not to challenge the
enforceability, legality, or final and binding nature of the Agreement in any
court or other forum.  If any provision of this Agreement is held, for any
reason, to be invalid, illegal, unenforceable, or void as against public policy,
it is the intention of the parties that the remainder of this Agreement remain
in full force and effect and to this end the provisions of this Agreement are
declared to be severable; provided, however, that the obligation of Simsbury
Bank as described in Paragraph 1, above, is expressly conditioned on the
validity of Paragraphs 2 through 12 of this Agreement.  If Mr. Bisceglio
violates this Agreement by bringing a suit or claim against any of The Released
Parties with respect to any of the claims he released herein or to otherwise
challenge the enforceability of any of these paragraphs in this Agreement, Mr.
Bisceglio agrees that Simsbury Bank will not be obligated to pay any outstanding
amounts then due and Mr. Bisceglio will be liable for the repayment to Simsbury
Bank of any monies already paid to him by Simsbury Bank immediately upon
Simsbury Bank’s demand (except as otherwise prohibited by law and only if and
when any such demand for repayment is made) in addition to any other remedies
available to The Released Parties.


14.           Governing Law And Jurisdiction. This Agreement and the rights and
obligations hereunder shall be governed by and construed in accordance with the
laws of the State of Connecticut. Any action or proceeding arising out of or
relating to this Agreement shall be commenced exclusively in any appropriate
state or federal court located in the State of Connecticut.  Mr. Bisceglio
hereby consents in advance to the exclusive jurisdiction of the appropriate
courts located within Connecticut.


15.           21-Day Review Period. Mr. Bisceglio acknowledges that he has been
advised to consult with an attorney prior to signing this Agreement.  Mr.
Bisceglio further acknowledges that he was advised that he could take up to
twenty-one (21) days to consider whether or not to execute this Agreement, and
that he nonetheless voluntarily and knowingly decided to execute this Agreement
on the date indicated below his signature.  The parties agree that any changes
to this Agreement will not restart the running of the 21-day period.  Mr.
Bisceglio also acknowledges that he was informed that he has seven (7) days
following the date he executes this Agreement in which to revoke the
Agreement.  Mr. Bisceglio may not sign this Agreement until on or after his last
day of work at Simsbury Bank.


16.   Execution Of Agreement. This Agreement may be executed in counterparts,
and each counterpart, when executed, shall have the validity of a signed
original.  Photographic or electronic copies of such signed counterparts may be
used in lieu of the originals for any purpose.


 
12

--------------------------------------------------------------------------------

 
 
17.   Waiver.  No waiver of any breach of any term or provision of this
Agreement shall be construed to be, or shall be, a waiver of any other breach of
this Agreement.  No waiver shall be binding unless in writing and signed by the
party waiving the breach.


18.           Cooperation.  All parties agree to cooperate fully and to execute
any and all supplementary documents and to take all additional actions that may
be necessary or appropriate to give full force to the basic terms and intent of
this Agreement and which are not inconsistent with its terms.


19.           Revocation Period and Effective Date. This Agreement shall become
effective on the eighth day following its execution by Mr. Bisceglio (which
execution may not occur until on or after Mr. Bisceglio’s last day of work at
Simsbury Bank) unless Mr. Bisceglio has revoked it in the manner and within the
timeframe stated herein.  If Mr. Bisceglio wishes to revoke this Agreement, he
must do so in writing within seven (7) days following his execution of this
Agreement by delivering notice of his intent to revoke to: Susan Presutti,
Assistant V.P./Human Resources Manager, Simsbury Bank, 760 Hopmeadow Street,
Simsbury, CT 06070.  Mr. Bisceglio understands that should he decide to revoke
this Agreement, the Agreement will not be effective and, among other things, the
monies that Simsbury Bank has promised to provide in Paragraph 1, above, will
not be provided. 


20.           Review And Acceptance. Mr. Bisceglio represents that he has
thoroughly reviewed this Agreement consisting of eleven (11) pages, understands
its contents and significance, and has had sufficient opportunity and a
reasonable period of time to consider its effect and to obtain legal advice and
counsel on its terms.  Mr. Bisceglio also acknowledges that he has voluntarily
accepted and agreed to all of the provisions in this Agreement without being
induced by any fraud, accident, duress or mistake.  Mr. Bisceglio fully
understands that this Agreement constitutes a waiver of all rights available
under federal, state and municipal constitutions, statutes, charters,
ordinances, regulations or laws with regard to any matter against The Released
Parties, except as otherwise stated in this Agreement.




IN WITNESS WHEREOF, the parties, intending to be legally bound by the above
terms and conditions, have knowingly and voluntarily executed this Agreement as
follows:




 

         Date    Anthony F. Bisceglio        (or, as applicable, duly      
 authorized representative        of Mr. Bisceglio’s estate)          

                                                    
 
13

--------------------------------------------------------------------------------

 
 
Acknowledged as his knowing and voluntary act this ________ day of ___________,
2013.




_______________________________________
Notary Public/Commissioner of Superior Court
 
 

    THE SIMSBURY BANK & TRUST CO.                            Date    Martin J.
Geitz, President & CEO  

 
Acknowledged as his knowing and voluntary act this _______ day of ___________,
2013.
 
__________________________________________
Notary Public/Commissioner of the Superior Court
53557





14